EXHIBIT 10.20

TIDEWATER INC.

COMPANY PERFORMANCE EXECUTIVE OFFICER

ANNUAL INCENTIVE PLAN

FOR FISCAL YEAR 2013

 

I. PLAN OBJECTIVE

The primary objective of the Tidewater Inc. Company Performance Executive
Officer Annual Incentive Plan (the “Executive Incentive Plan” or the “Plan”) is
to reward Tidewater’s executive officers for their assistance in helping
Tidewater Inc. (the “Company”) achieve its financial and operating goals for the
fiscal year. The Plan links a significant element of potential variable annual
compensation to the accomplishment of these goals.

The Compensation Committee of the Board of Directors established the Plan to
maximize Tidewater’s deduction under Section 162(m) of the Internal Revenue Code
of 1986, as amended, and the regulations and guidance thereunder (“Section
162(m)”), provided that such actions are consistent with its philosophy and in
the best interest of Tidewater and its stockholders. At the Company’s 2008
Annual Meeting of Stockholders, the stockholders approved the material terms of
the performance goals applicable to the Plan in order to qualify amounts paid as
performance-based compensation under Section 162(m). The provisions of this Plan
document operate in conjunction with, and are subject to the material terms of,
the Plan approved by the stockholders at the 2008 Annual Meeting. The
stockholders will be asked to reapprove the performance goals at the 2013 Annual
Meeting of Stockholders in accordance with the requirements of Section 162(m).
The provisions hereof are subject to the material terms of the Plan as last
approved by the stockholders. Notwithstanding the provisions of Section 162(m),
the Compensation Committee may award compensation outside of the Plan that is
not fully tax deductible, if the Compensation Committee determines that such
award is consistent with its philosophy and in the best interest of Tidewater
and its stockholders. Such compensation issued outside of the Plan shall
include, but not be limited to, the Tidewater Inc. Individual Performance Annual
Incentive Plan (the “Individual Performance Plan”), which is a separate plan
providing annual awards based upon an evaluation of individual performance.

 

II. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company; provided that all of the members of the Compensation
Committee qualify as “outside directors” under Section 162(m). If all of the
members do not so qualify, the Plan shall be administered by a special
subcommittee of the Compensation Committee, all of the members of which qualify
as “outside directors” under Section 162(m). The term “Committee” shall be used
herein to refer to the committee that is currently authorized to administer the
Plan. The authority of the Committee shall include, in particular, authority to:

 

  A. designate participants and target award percentages for a particular year;

 

  B. establish performance goals and metrics for a particular year;



--------------------------------------------------------------------------------

  C. consider the achievement of the performance goals and metrics and whether
any payment will be made hereunder;

 

  D. establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan; and

 

  E. approve payments to the extent performance goals and metrics have been
achieved.

The Committee may use its discretion to reduce or to eliminate, but not to
increase, the bonus amount payable to a participant under the Plan formula.

 

III. BASIC PLAN CONCEPT

The Plan concept focuses upon Tidewater’s performance in the areas of financial,
safety, and individual performance.

 

IV. ELIGIBILITY CRITERIA

The Committee has designated all of the Company’s executive officers (Chief
Executive Officer, Chief Financial Officer, Chief Operations Officer, Executive
Vice President – General Counsel, and Executive Vice President – Chief
Investment Relations Officer) as participants in this Plan. The Committee has
determined that the participants in this Plan and in the Company’s Management
Annual Incentive Plan shall constitute the “specified employees” of the Company
under Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and guidance thereunder (“Section 409A”).

 

V. PERFORMANCE MEASURES AND STANDARDS

The performance goals approved by the Company’s stockholders at the 2008 Annual
Meeting of Stockholders included financial and safety metrics and the Committee
has designed an annual bonus program for fiscal 2013 under which potential
bonuses will be based upon those factors.

 

VI. AWARD OPPORTUNITIES

The Committee has specified target incentive awards for each participant. These
amounts are determined based upon each eligible participant’s base salary in
effect on June 29, 2012 multiplied by the target percent associated with the
participant’s position within the Company. This percentage increases or
decreases based upon performance above or below the target. If a participant has
a change in position during the fiscal year, that participant’s target
percentage will be adjusted prospectively and his or her annual award will be
calculated on a pro rata basis (based on the number of days the participant
served at each position). The annual award to a participant under this Plan may
not exceed $3 million.

 

2



--------------------------------------------------------------------------------

VII. COMPANY PERFORMANCE CRITERIA

For this fiscal year, the Company performance annual bonus amount will be based
upon economic value-added growth (“EVA”) and safety. At target performance
levels, each performance component would generate the following:

 

EVA   50% of target bonus Safety   25% of target bonus

The remaining 25% of the target bonus amount will be eligible for payment under
the Individual Performance Plan. At EVA and safety levels above and below the
target levels, the 50%/25% relationship will change. The EVA bonus declared
shall not exceed 3.5 times target. The safety portion of the bonus shall not
exceed 2 times target for pre-approved metrics indicating exceptional
performance.

 

VIII. DETERMINATION OF BONUS AMOUNT

The performance criteria described below will be used to determine potential
annual bonus amounts. No later than June 29, 2012, the financial and safety
performance goals for the 2013 fiscal year will be established by the
Compensation Committee in writing or will be reflected in minutes of a
Compensation Committee meeting.

 

  A. Financial Criteria. Economic Value Added (“EVA”) equals net operating
profit after taxes (“NOPAT”), less a charge for capital employed. NOPAT equals
revenues less operating expenses (including depreciation) and taxes on operating
profit. The capital charge equals capital employed multiplied by the weighted
average cost of debt and equity.

Certain adjustments to NOPAT will be made in determining EVA. Accordingly, the
following items reported in the Company’s consolidated statement of earnings
will be added to or subtracted from NOPAT as reported in order to determine EVA
for purposes of the Plan:

 

  1. cumulative effect of accounting changes;

 

  2. extraordinary items, as that term is defined in Accounting Principles Board
Opinion #30;

 

  3. discontinued operations;

 

  4. unusual or infrequently occurring items (less the amount of related income
taxes), as that term is used in Accounting Principles Board Opinion #30; and

 

  5. all other items that resulted in adjustment to the EVA calculation for
purposes of determining the annual bonuses paid by the Company for prior fiscal
years.

The EVA target is set at $5 million improvement in EVA per year.

 

3



--------------------------------------------------------------------------------

The Committee is under no obligation to declare or pay a financial portion of
the bonus. The declared EVA portion of the bonus for a participant may not
exceed 3.5 times the target financial portion.

 

  B. Safety Criteria. The safety performance measurement is determined by
achievement of the Company’s overall established safety performance goals for
the fiscal year, established in writing by the Committee by inclusion with the
minutes of a Committee meeting or by written consent no later than June 29,
2012. Under this performance measure, potential payout is directly correlated
with the Total Recordable Incident Rate (TRIR) for the current fiscal year.
“Total Recordable Incident Rate” is defined as follows:

 

(Loss Time Accidents + Recordable

Incidents) X
200,000 (man hours)

     =        Total Recordable Incident                


Rate per                

200,000 man hours of                

exposure                

Total Man Hour Exposure

     

Non-job related deaths will not count toward the TRIR. A TRIR below a certain
level will permit a safety payment to a participant in an amount that is greater
than 25% of the pool funding amount, which under the pre-established formula may
not exceed 200% of the target pool funding amount (25% of total bonus), except
the Committee may determine not to award all or a portion of this additional
amount. Pro-rating will be permitted. The safety performance portion of the Plan
operates independently from the financial portion. The Committee may determine
not to pay the safety portion of the bonus, because of the occurrence of one or
more fatalities or for any other reason.

 

IX. TERMINATION OF EMPLOYMENT

 

  A. If a participant’s employment is terminated because the participant dies or
if the participant becomes disabled, as “disability” is defined in Section 409A,
unless otherwise determined by the Committee, the participant or, in the case of
death, the participant’s estate or heirs, shall be paid a pro rata bonus for the
fiscal year in which termination occurs based upon the level of satisfaction of
the performance criteria in effect for such year and the percentage of salary
applicable to such participant’s bonus, but applied to the actual salary amount
paid to the participant for the portion of the year that the participant was
employed. Any such bonus shall be paid to the participant or, in the case of
death, to the participant’s estate or heirs, under Article X at the same time as
the bonus for such fiscal year is paid to participants who continue to be
employed.

 

  B. If a participant’s employment is terminated because the participant Retires
(as defined below) or is terminated by the Company without Cause (as defined
below), and such termination constitutes a “separation from service” under
Section 409A, unless otherwise determined by the Committee, the participant
shall be paid a pro rata bonus for the fiscal year in which termination occurs
based upon the performance criteria in effect for such year and the percentage
of salary applicable to such participant’s bonus. Any such bonus shall be paid
to the participant as provided in Article X on the date on which the annual
bonus is paid to participants whose employment did not terminate.

 

4



--------------------------------------------------------------------------------

  C. If a participant’s employment is terminated due to a voluntary resignation
by the participant or if the participant is involuntarily terminated by the
Company for Cause, no pro rata bonus shall be paid for the fiscal year in which
termination occurs, unless otherwise determined by the Committee in its
discretion, in which case the pro rata bonus will not exceed the amount that
would be due based upon the performance criteria in effect for such year and the
percentage of salary applicable to such participant’s bonus, but applied to the
actual salary amount paid to the participant for the portion of the year that
the participant was employed. Any bonus so awarded shall be paid to the
participant as provided in Article IX.B.

 

  D. Certain Definitions.

 

  1. A participant is deemed to have “Retired” for purposes of the Plan, if the
participant’s employment terminates, other than as a result of a termination by
the Company for Cause, at age 55 or later with at least ten years of service
with the Company or at age 65 or later with at least five years of service with
the Company.

 

  2. “Cause” for purposes of this Plan shall be determined in the sole
discretion of the Board of Directors of the Company and shall mean:

 

  a. the willful and continued failure of the participant to substantially
perform the participant’s duties with the Company or its affiliates (other than
any such failure resulting from incapacity due to physical or mental illness),
after a written demand for substantial performance is delivered to the
participant by the Board of Directors of the Company which specifically
identifies the manner in which the Board believes that the participant has not
substantially performed the participant’s duties, or

 

  b. the willful engaging by the participant in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
participant, shall be considered “willful” unless it is done, or omitted to be
done, by the participant in bad faith or without reasonable belief that the
participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or its affiliates or based upon the advice of counsel for
the Company or its affiliates shall be conclusively presumed to be done, or
omitted to be done, by the participant in good faith and in the best interests
of the Company or its affiliates.

 

5



--------------------------------------------------------------------------------

X. AWARD PAYMENTS

Awards determined by the Committee to be paid hereunder will be paid in cash no
later than the June 15, 2013, unless deferred by a participant under a separate
benefit plan of the Company.

 

XI. MISCELLANEOUS

 

  A. Nothing in this Plan shall confer upon a participant any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the participant’s employment relationship with the
Company at any time. Participation provides no guarantee that any bonus will be
paid. The success of the Company as measured by the achievement of financial and
safety goals shall determine the extent to which participants may receive
bonuses hereunder, in the discretion of the Committee. Participation in the Plan
is not a right, but a privilege, subject to annual review by the Company. The
Company retains the right to withhold payment from any participant who violates
Company policies or for any other reason. The Company also has the right to
recover any amounts paid under the Plan if (i) the amount paid was based on the
achievement of financial results that were subsequently the subject of a
restatement, (ii) the participant is subject to the Company’s Executive
Compensation Recovery Policy; (iii) the participant engaged in intentional
misconduct that caused or partially caused the need for the restatement, and
(iv) the effect of the wrongdoing was to increase the amount of bonus or
incentive compensation. Any participant accepts any payment hereunder subject to
such recovery rights of the Company. The Company may, if it chooses, effect such
recovery by withholding from other amounts due to the participant by the
Company.

 

  B. The Plan shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

  C. If any term or provision of the Plan shall at any time or to any extent be
invalid, illegal, or unenforceable in any respect as written, the participant
and the Company intend for any court construing the Plan to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.

 

  D. The Company has no obligation to make any payments hereunder. Any payments
made shall be in the sole discretion of the Committee. The Company shall have no
obligation to set aside, earmark, or invest any fund or money with which to pay
bonuses under the Plan.

 

  E.

The payment made hereunder are intended to comply with, or be exempt from, the
requirements of Section 409A and the terms of the Plan related thereto shall

 

6



--------------------------------------------------------------------------------

  be construed accordingly. Payments hereunder that are subject to Section 409A
shall not be accelerated unless permitted under Section 409A.

 

  F. The Company shall have the right to terminate the Plan at any time in its
sole discretion. Upon termination, the participant shall have no right to
receive any amounts hereunder. Payout of any amount subject to Section 409A
shall not occur earlier than provided herein, except to the extent permitted by
Section 409A.

 

  G. The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.

 

  H. Prior to any payout hereunder, the Committee shall approve management’s
calculation of the amount of the payout value of the award to be paid to each
participant as a result of the achieved performance goals.

 

  I. The Committee shall not increase the amount payable to a participant under
this Plan to an amount that is higher than the amount payable under the formula
established by the Compensation Committee in accordance with the requirements of
Section 162(m). Nothing in this Plan precludes the Company from making
additional payments or special awards to a participant outside of the Plan that
may or may not qualify as “performance-based” compensation under Section 162(m),
provided that such payment or award does not affect the qualification of any
bonus paid or payable under the Plan as “performance-based” compensation.

EXECUTED this 30th day of October, 2012, with effect from March 14, 2012.

 

WITNESSES:       TIDEWATER INC.

 

    By:  

/s/ Bruce D. Lundstrom

      Bruce D. Lundstrom       Executive Vice President,         Secretary and
General Counsel

 

7